             Case 2:18-cr-00156-RSM Document 36 Filed 05/29/20 Page 1 of 1




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
                       UNITED STATES DISTRICT COURT FOR THE
 5                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                        NO. CR18-156 RSM
 8                         Plaintiff
 9                    v.                               ORDER GRANTING UNITED STATES’
                                                       MOTION TO FILE A BRIEF IN EXCESS
10    DEVON PARRAMORE,
                                                       OF TWELVE PAGES
11                         Defendant.
12
13         The Court, having reviewed the Motion of the United States to File a Brief in

14 Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
15 GRANTED. The United States may file its Response to Defendant Devon Parramore’s
16 Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not
17 exceed 17 pages in length.
18         DATED this 29th day of May, 2020.

19
20                                           A
                                             RICARDO S. MARTINEZ
21                                           UNITED STATES DISTRICT JUDGE
22 Presented by:
23 /s/ Amy Jaquette
24 AMY JAQUETTE
   JESSICA MANCA
25 ssistant United States Attorney
26
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Parramore, CR18-156 RSM - 1                             (206) 553-7970
